t c memo united_states tax_court casey a roginiel petitioner v commissioner of internal revenue respondent docket no filed date marshall c sanders for petitioner robert taylor for respondent memorandum opinion pajak special_trial_judge this case is before the court pursuant to petitioner’s motion for litigation costs under sec_7430 and rules through unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure - - petitioner seeks to recover litigation costs of dollar_figure in accordance with rule a we dispose_of the motion before us without a hearing accordingly we rule on petitioner’s motion on the basis of the parties’ submissions and the record in this case the underlying issues raised in the petition were settled by a stipulation of settlement at the time the petition in this case was filed petitioner resided in phoenix arizona by letter dated date 30-day_letter respondent sent petitioner an examination_report with respect to petitioner’s taxable_year in which respondent determined that petitioner’s filing_status was changed from head_of_household to single the dependency_exemptions for petitioner’s two children were disallowed and the earned_income_credit was disallowed in the 30-day_letter respondent advised petitioner that if he disagreed with the proposed changes respondent would consider any supporting information and documentation that he might care to submit along with the 30-day_letter respondent provided petitioner with form 886-h supporting documents which outlined the type of information and documentation relevant to resolving issues related to filing_status dependency_exemptions and the earned_income_credit respondent also advised petitioner of his right to file an administrative appeal for the proposed changes and enclosed with the 30-day_letter a copy of publication your appeal rights and how to prepare a protest if you don’t agree petitioner did not request an appeals_office hearing on date petitioner responded to respondent’s date letter by providing a copy of petitioner’s decree of dissolution of marriage decree the decree designated petitioner as the primary residential parent for both children in response to petitioner’s date submission respondent sent petitioner form 886-a explanation of items which indicated that additional information was required by respondent respondent specifically stated that acceptable forms of supporting documentation to verify the children’s residency would include school and or medical records listing your name as parent or guardian the child’s name the address of record dated january through december of the tax_year acceptable forms of supporting documentation to verify support would include cancelled checks or receipts for rent mortgage and utilities the letter also stated that if you are able to furnish the required_documentation within days wk will be able to reconsider our current determination on date respondent mailed to petitioner a notice_of_deficiency in the amount of dollar_figure for the taxable_year the notice_of_deficiency reflected the same adjustments as determined in respondent’s 30-day_letter q4e- on or about date respondent received additional documentation from petitioner the documentation included a letter from the school attended by petitioner’s children social_security cards for the children magazine covers addressed to the children at petitioner’s home address and a customer statement to petitioner for child care for the children the school letter did not list the children’s home address on or about date petitioner met with his counsel on date respondent sent a second form 886-a to petitioner requesting additional information to substantiate petitioner’s positions again respondent enclosed a form 886-h detailing acceptable documentation on date petitioner’s petition was filed on date respondent’s answer was filed after the petition was filed appeals officer loren l peterson mr peterson was assigned petitioner’s case on or about date mr peterson mailed a letter to petitioner to schedule a conference to attempt to settle the case without going to trial during date respondent and petitioner’s counsel had two telephone conferences with regard to petitioner’s case asa result of the telephone negotiations and the submissions of the - - information on or about date mr peterson determined that petitioner was entitled to the head_of_household filing_status the two dependency_exemptions and the earned_income_credit respondent informed petitioner’s counsel that no concession for attorney’s fees and costs would be made on or about date respondent sent petitioner’s counsel a proposed stipulation decision conceding all of the tax issues between date and date respondent attempted via telephone calls and letters to contact petitioner’s counsel the letters included additional copies of the proposed stipulation decision sometime in date petitioner’s counsel contacted respondent as a result respondent prepared and mailed a stipulation of agreed issues to petitioner’s counsel on date at the calendar call of the case petitioner filed a motion for attorney’s fees and costs and the stipulation of agreed issues sec_7430 permits the award of reasonable_litigation_costs to a taxpayer in an administrative or court_proceeding brought against the united_states in connection with the determination of any_tax interest or penalty under the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party exhausted available -- - administrative remedies did not unreasonably protract the administrative or judicial proceeding and claimed reasonable_litigation_costs sec_7430 b c these requirements are conjunctive 88_tc_492 except as provided in sec_7430 c b petitioner bears the burden of proving that he meets each of the requirements of sec_7430 rule e to be a prevailing_party a taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and meet certain net_worth requirements sec_7430 a and however the taxpayer is not entitled to an award for reasonable_litigation_costs if the commissioner shows that the position_of_the_united_states in the proceeding was substantially justified sec_7430 b respondent concedes that petitioner substantially prevailed and meets the net_worth requirements respondent argues however that petitioner is not the prevailing_party because respondent was substantially justified in maintaining his position in the administrative and judicial proceedings respondent also argues that petitioner did not exhaust all administrative remedies that petitioner unreasonably protracted the proceedings and that the fees requested are unreasonable we focus first on whether petitioner exhausted all available - administrative remedies an award for litigation costs shall not be made unless the taxpayer has exhausted the administrative remedies available within the internal_revenue_service sec_7430 b sec_301_7430-1 proced admin regs we find that petitioner has not met this requirement the 30-day_letter sent to petitioner specifically provided that if petitioner disagreed with respondent’s findings petitioner had the right to file an administrative appeal prior to filing his petition in the tax_court petitioner never requested or participated in a conference with the appeals_office with respect to the taxable_year although such a conference was available sec_301_7430-1 proced admin regs provides that where a conference with the appeals_office is available administrative remedies are exhausted when the taxpayer participated in a conference with the appeals_office before petitioning this court or prior to the issuance of the notice_of_deficiency requested such a conference and no such conference was granted 117_tc_48 swanagan v commissioner tcmemo_2000_294 patel v commissioner tcmemo_1998_306 jacoby v commissioner tcmemo_1997_384 because petitioner did not exhaust his administrative remedies we have no choice but to rule for respondent thus we find no reason to delve into the other requirements we have --- - considered all other arguments made by petitioner and found them to be either irrelevant or without merit accordingly we hold that petitioner does not gualify for an award of litigation costs under sec_7430 to reflect the foregoing an appropriate order and decision will be entered
